Case: 22-40207     Document: 00516542773         Page: 1    Date Filed: 11/11/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 11, 2022
                                  No. 22-40207                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Cruz Alejandro Prado, Jr.,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:20-CR-781-2


   Before Higginbotham, Southwick, and Higginson, Circuit
   Judges.
   Stephen A. Higginson, Circuit Judge:
          Cruz Alejandro Prado, Jr., challenges the sentence imposed following
   the revocation of his supervised release. Specifically, Prado argues that two
   special conditions included in his written judgment should be vacated
   because they were not pronounced orally at sentencing as required by this
   Court’s precedent.
          To satisfy a defendant’s “constitutional right to be present at
   sentencing,” United States v. Vega, 332 F.3d 849, 852 (5th Cir. 2003), “[a]
   district court must orally pronounce a sentence,” United States v. Grogan,
Case: 22-40207        Document: 00516542773             Page: 2      Date Filed: 11/11/2022




                                        No. 22-40207


   977 F.3d 348, 351 (5th Cir. 2020) (citing United States v. Diggles, 957 F.3d
   551, 556-57 (5th Cir. 2020) (en banc)). “Including a sentence in the written
   judgment that the judge never mentioned when the defendant was in the
   courtroom is ‘tantamount to sentencing the defendant in abstentia.’” Diggles,
   957 F.3d at 557 (quoting United States v. Weathers, 631 F.3d 560, 562 (D.C.
   Cir. 2011)).
           When there is a discrepancy between the oral pronouncement and the
   written judgment, we must first determine whether such discrepancy “is a
   conflict or merely an ambiguity that can be resolved by reviewing the rest of
   the record.” United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006). A
   conflict occurs “[i]f the written judgment broadens the restrictions or
   requirements of supervised release from an oral pronouncement,” id. at 558,
   or imposes more burdensome conditions, see United States v. Bigelow, 462
   F.3d 378, 383 (5th Cir. 2006). In the event of a conflict, the written judgment
   must be amended to conform with the oral pronouncement, which controls.
   Grogan, 977 F.3d at 352.
           Where, as here, a defendant did not object to the conditions of
   supervised release in the district court, the standard of review depends on
   whether the defendant had an opportunity to object to the condition at
   sentencing. Diggles, 957 F.3d at 559-60. If the defendant had a chance to
   object yet failed to do so, plain error review applies. Grogan, 977 F.3d at 352.
   If the defendant lacked that chance, we review for abuse of discretion. 1 Id.
           The Government concedes that Special Condition 6 in the written
   judgment, which requires Prado to refrain from excessive use of alcohol, was


           1
             Because the conditions to which Prado objects were not mandatory under U.S.C.
   § 3583(d) and were not included in the PSR or the original judgment and therefore could
   not be incorporated by reference, the parties agree that oral pronouncement was required.
   See Diggles, 975 F.3d at 558-60.




                                              2
Case: 22-40207      Document: 00516542773          Page: 3    Date Filed: 11/11/2022




                                    No. 22-40207


   not orally pronounced and accordingly must be removed from the written
   judgment. See Diggles, 957 F.3d at 556-559.
          The parties dispute, however, whether the first sentence of Special
   Condition 2 in the written judgment should be similarly struck. Special
   Condition 2 requires Prado to “take all mental-health medications that are
   prescribed by [his] treating physician.” At the sentencing hearing, the
   district court generally discussed Prado’s need for medication to treat his
   bipolar disorder, anxiety, and ADHD, and probation recommended that
   mental health treatment be imposed as a condition of supervised release so
   that Prado could receive such medication. Following this discussion, the
   district court pronounced that it would require Prado to undergo mental
   health treatment as a condition of supervised release. In so doing, the district
   court noted that “the programming need[ed] to be tailored to [Prado’s]
   specific ADHD and impulsivity disorder so that he [could] get meds for
   that.” The district court closed by informing Prado that the Government
   would pay for his medication if he could not afford it and expressing his hope
   that the medication would help keep Prado out of trouble.
          Although the Government contends that the statements by the district
   court made it clear that Prado would be required to take his prescribed mental
   health medication as a condition of release, we agree with Prado that the
   general discussion about his need for medication was insufficient to put him
   on notice that the court was imposing a requirement to take such medication.
   Simply put, stating that Prado should participate in a mental health program
   that gives him access to medication and expressing hope that these
   medications will help him is not the same as imposing a judicial requirement,
   subject to further revocation, that he must take those medications. Requiring
   Prado to take all his medication can be either be viewed as broadening or
   expanding the requirements of supervised release, see Mireles, 571 F.3d at 558,
   or imposing a more burdensome condition—taking medication—than the



                                          3
Case: 22-40207      Document: 00516542773          Page: 4    Date Filed: 11/11/2022




                                    No. 22-40207


   oral pronouncement, see Bigelow, 462 F.3d at 383. In either case, it constitutes
   a conflict between the written judgment and the oral pronouncement, and the
   condition must be removed from the written judgment. See Diggles, 957 F.3d
   at 556-59; see also United States v. Hernandez, 2022 WL 1224480, at *2 (5th
   Cir. Apr. 26, 2022) (unpublished) (finding that the district court abused its
   discretion by imposing a written condition to take all prescribed mental
   health medications where the oral pronouncement referenced only the
   requirement to participate in a mental health treatment program).
          Accordingly, we VACATE in part and REMAND to the district
   court to amend the written judgment in accordance with this opinion. In all
   other respects, the judgment is AFFIRMED.




                                          4